WEBB, Judge.
G.S. 7A-280 provides in part:
If a child who has reached his fourteenth birthday is alleged to have committed an offense which constitutes a felony, the judge shall conduct a preliminary hearing to determine probable cause after notice to the parties as provided by this article ....
If the judge finds probable cause, he may proceed to hear the case under the procedures established by this article, or if the judge finds that the needs of the child or the best interest of the State will be served, the judge may transfer the case to the superior court division for trial as in the case of adults .... [T)he order of transfer shall specify the reasons for transfer. (Emphasis added.)
We have previously said that while the judge does not have to find facts to support the conclusion that the case should be tried in superior court, the statute requires that he specify his reasons for the transfer. See In re Bunn, 34 N.C. App. 614, 239 S.E. 2d 483 (1977) and In re Smith, 24 N.C. App. 321, 210 S.E. 2d 453 (1974). The judge failed to state a reason for transfer in this case.
Reversed and remanded.
Judges Martin (Robert M.) and MITCHELL concur.